Citation Nr: 1727257	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-23 152	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a sinus condition.  



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980 and from June 1989 to November 1991.  He also had a period of active duty for training (ACDUTRA) from June 1988 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010 and July 2016, the appeal was remanded for further development.



FINDINGS OF FACT

1. Clear and unmistakable evidence shows that rhinosinusitis preexisted the Veteran's entrance into service.

2. Clear and unmistakable evidence shows that preexisting rhinosinusitis was not aggravated by service.



CONCLUSION OF LAW

The criteria for service connection for a sinus condition, diagnosed as rhinosinusitis, have not been met. 38 U.S.C.A. § 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify via a March 2007 letter that provided the Veteran with adequate notice prior to the initial September 2007 rating decision.

The duty to assist has also been met. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal. All appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs), VA medical records, Social Security Administration (SSA), and private medical records has been completed. In this regard, VA attempted to obtain records documenting a sinus surgery that the Veteran reported undergoing in 1990 or 1991 in a May 2013 statement in support of claim. The RO sent the Veteran a letter in February 2015, requesting that he complete and return VA Form 21-4142, Authorization and Consent to Release Information, to obtain the records identified. The Veteran did not respond to this letter. As the duty to assist is not a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's assistance obligations are met. 

VA also attempted to obtain service treatment records from the Veteran's period of ACDUTRA from June 1988 to October 1988. The RO made a request for service treatment records with the National Personnel Records Center (NPRC) in August 2006, but did not receive records from this period of ACDUTRA. The RO then sent a notification letter to the Veteran in November 2006. The RO also sent a request to the Adjutant General in November 2006 and received a negative response in December 2006. The Veteran responded to the notification letter in January 2007 stating he was in covert operations and was not at liberty to discuss any events. The RO sent a request for an alternate source of information to the Veteran in June 2007 but did not receive a response from the Veteran. The RO issued a formal finding in July 2007 stating further attempts to obtain the records would be futile and the records are not available. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule where applicable. See O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991). The analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v Brown, 9 Vet. App. 46 (1996).

Additionally, although the Veteran referenced treatment he received for sinus symptoms in 1987 while in the US Army Reserves, those records are not relevant to this claim, as they relate to a period of inactive duty and would only be pertinent to determining whether the Veteran had a sinus condition that preexisted his 1988 period of ACDUTRA and period of active duty beginning in 1989. As explained below, clear and unmistakable evidence already establishes this fact. Therefore, further development for these records is unnecessary and the Veteran is not prejudiced by VA not completing such further development. See Golz v. Shinseki, 590 F.3d 1371, 1320 (Fed. Cir. 2010) (holding that the duty to assist only requires VA to seek potentially relevant records).

The Veteran has not identified any additional outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Furthermore, pursuant to the Board's March 2010 and July 2016 remands, the Agency of Original Jurisdiction scheduled the Veteran for VA examinations in August 2010 and August 2016. The Board's July 2016 remand found the August 2010 VA examination to be inadequate. Therefore, the Board remanded the claim for an adequate examination. The 2016 examination report reflects that the VA examiner interviewed and examined the Veteran, reviewed his claims file, and provided sufficient opinions on the questions at issue in this case. Therefore, the August 2016 VA examination report is adequate for evaluation purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board concludes there was substantial compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for a sinus condition, which he alleges began during active service in the Army.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, the evidence reflects the Veteran has a current disability of rhinosinusitis. See August 2016 VA examination report. The Veteran was frequently diagnosed with sinusitis throughout his treatment records but was subsequently diagnosed with allergic rhinitis during the 2010 VA examination. The 2016 VA examiner noted that rhinosinusitis is a more accurate term for what is commonly termed sinusitis. He explained that sinusitis without rhinitis is rare and the mucous membranes of the nose and sinuses are contiguous and are subject to the same disease processes. Therefore, as the Veteran currently has a diagnosed sinus condition, the first element of the claim of service connection has been met.

Next, the Board turns to the question of whether there was in-service incurrence or aggravation of rhinosinusitis. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are to be considered as noted. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service. 

The Board must further prove by clear and unmistakable evidence that the preexisting disability was not aggravated by service. A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

As noted in the Introduction, the Veteran had three separate periods of active service. As will be explained below, the record clearly and unmistakably reflects that rhinosinusitis preexisted each period of service. For ease and clarity of discussion, the Board will address the treatment history of rhinosinusitis during each of the Veteran's periods of active service separately.

A.  Factual Background

1. June 1980 - November 1980

On a report of medical history on March 1979 enlistment examination, the Veteran reported that he had a history of chronic or frequent colds, sinusitis and hay fever. The enlistment examiner also recorded a history of three colds per year with sinus infections, and that the Veteran took Actifed for sinusitis. An ENT consult was also completed in March 1979 as a result of the Veteran's reports of having a history of sinusitis.  At that time, the Veteran reported that he used to use Actifed, but had not been taking it for about two years.  He reported having occasional mild pain in his maxillary sinus area.  

Clinical evaluation on June 1980 enlistment examination noted the nose and sinuses were normal.

Service treatment records from July 1980 show the Veteran sought treatment for a three week cold with headaches. He reported a history of sinusitis and was diagnosed with sinusitis and treated with Actifed.

2. June 1988 - October 1988: ACDUTRA

As indicated previously, the RO issued a formal finding in July 2007 that such records were unavailable and further attempts to retrieve them would be futile.

3. June 1989 - November 1991

The Veteran's Coast Guard enlistment examination of March 1989 does not indicate sinusitis or hay fever in the history and clinical evaluation noted the nose and sinuses were normal. The Veteran also did not report any sinus problems on a June 1989 pre-training examination report of medical history.

Service treatments records from September 1989 show treatment for an upper respiratory infection and sinusitis. The Veteran was again treated for sinusitis in November of that year over the course of several weeks.

In February 1990, the Veteran was assessed as having sinusitis and a deviated septum and was referred to an ENT. He subsequently had surgery to remove nasal polyps, according to his own reports. 

His September 1991 separation examination report indicates a history of sinusitis. The Veteran reported having two sinus surgeries in 1990 to remove growths from his tonsils and a growth from the left sinus passage. 

4. Post-Service

The Veteran's private treatment records from July 2002 to September 2003 show ongoing allergic rhinitis treated with Claritin. VA treatment records from June 2005 note allergic rhinitis and sinusitis treated with Claritin. He was again treated for allergies with Claritin in June 2006. Furthermore, private treatment records dated in October 2006 include the results of a brain CT scan which indicate multifocal sinusitis.

The Veteran was afforded a VA examination in August 2010. The examiner diagnosed the Veteran with allergic rhinitis despite treatment records to the contrary. In addition, the examiner found that the Veteran's preexisting condition was less likely as not permanently aggravated by active service. 

Subsequently, the Veteran underwent a VA examination in August 2016. The examination included a thorough recitation and analysis of the Veteran's documented medical history with regard to his treatment for a sinus condition. The examiner noted that he interviewed and examined the Veteran, reviewed the claims file, including associated medical records, examination reports, lay statements, and verbal histories, all of which were considered in forming the opinion. 

During the examination, the Veteran reported his condition started to worsen around 1987 while in the US Army Reserves and he received treatment. The examiner found that the Veteran's STRs provided clear and undebatable evidence that the Veteran's sinus condition preexisted his entry into active service. The examiner relied upon the Veteran's enlistment history from March 1979 which indicated a history of "sinusitis and hay fever in springtime with frequent colds, explained as sinusitis with URI, and intermittent maxillary sinus pain at time and treated with Actifed antihistamine." 

After reviewing the Veteran's subsequent treatment history, the examiner further found that there was clear and undebatable evidence that the condition was not aggravated beyond the normal progression. The examiner reasoned that the Veteran's symptoms were all part of the normal progression of the condition. The examiner explained that polyps affect up to 20% of patients with rhinitis and sinusitis and are therefore a normal progression. The examiner noted that although the Veteran did undergo surgery to remove polyps, surgery is performed to relieve symptoms and prevent more serious complications from developing, and the Veteran did not develop any such complications. Furthermore, the examiner noted that the Veteran has always been treated with oral medication, including prior to and following surgery. The examiner went on to conclude that although the Veteran had the condition for at least 11 years prior to surgery, the majority of that time was not during active duty, therefore, surgery for the preexisting chronic condition does not support a finding of aggravation. 

The examiner summarized that since surgery to remove obstruction is normal for the condition, and since there were no serious complications from the condition or from the surgery and since the Veteran is treated only with oral antihistamine as needed, the evidence supported no identifiable permanent increase in severity of the condition for aggravation to be established.  The examiner thus concluded that there was undebatable evidence the condition was not aggravated beyond its normal progression.

B. Analysis

While a history of sinusitis was reported by the Veteran in his 1979 report of medical history, a sinus condition was not noted on the 1980 service entrance examination. Governing regulations and case law provide that except for disabilities noted on induction, a Veteran is presumed sound. Consequently, the presumption of soundness as to sinusitis on entry into the Veteran's first period of active service applies. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also 38 C.F.R. § 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).
Regarding the Veteran's period of ACDUTRA in 1988, the Veteran achieved veteran status through his June 1980 to November 1980 period of active duty. Hence, for his 1988 period of ACDUTRA, the presumption of soundness only applies if the Veteran was "examined, accepted, and enrolled for service" and the examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). However, as explained above, STRs were unable to be obtained for the Veteran's 1988 period of ACDUTRA. Thus, there is no entrance examination of record. It is unclear whether an entrance examination would have been completed prior to this period of ACDUTRA; however, since the Veteran's service records are unavailable, the Board will resolve doubt in his favor and find that he had an entrance examination prior to his period of ACDUTRA and that a sinus condition was not noted at that time. Therefore, the Veteran is presumed to be sound at entrance for this period of active service.

The Veteran's enlistment examination for his third period of active duty from June 1989 to November 1991 does not note sinusitis or any other sinus condition. Thus, the Veteran is presumed sound for this period of active duty as well.

Initially, the Board notes that the August 2010 VA examination report did not use the standard necessary to rebut the presumption of soundness in the opinion provided.  Therefore, the Board finds that this opinion does not provide clear and unmistakable evidence that the condition preexisted the Veteran's service or that the condition was not aggravated by service and the Board places no weight of probative value on it.

The August 2016 VA examiner determined that there was "clear and undebatable evidence that a sinus/rhinitis condition pre-existed service." Given the Veteran's enlistment history and subsequent treatment records, the Board places substantial weight of probative value on the examiner's finding. The examiner relied upon the Veteran's enlistment history reported in March 1979 which included sinusitis and hay fever with frequent colds, "explained as sinusitis with URI, and intermittent maxillary sinus pain at time and treated with Actifed antihistamine." 

In addition to his history of sinusitis on the report of medical history at enlistment, the Veteran's service treatment records contain a referral to an ENT specialist in March 1979 based upon his history of sinusitis. It was stated on the referral that he used to take Actifed but had not been taking it for approximately two years. The Veteran also sought treatment in July 1980 for migraines and sinus congestion and again reported a history of sinusitis.

In examining the evidence, the Board places the greatest amount of probative weight on the August 2016 VA examiner's opinion and the Veteran's STRs. Although the Veteran later stated in his January 2007 claim for service connection that his sinus disability began while he was in the Army, the Board finds the Veteran's statements at the time he was treated in service to be more credible than these later accounts. At that time, there was no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). Additionally, lay statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care. FED. R. EVID. 803(4); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("Recourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."). Thus, the Board finds the reports made during service to be more probative.

In summary, the Board concludes that the record contains clear and unmistakable evidence, in particular, the August 2016 VA examiner's opinion and the Veteran's STRs, that the Veteran's rhinosinusitis preexisted his service.

Furthermore, the August 2016 VA examination report provides clear and unmistakable evidence that rhinosinusitis was not aggravated by any period of the Veteran's active service. Specifically, the examiner concluded that there was clear and undebatable evidence that the Veteran's preexisting rhinosinusitis was not aggravated by military service beyond the normal progression of the disease. The Board has placed the greatest weight of probative value on the August 2016 examination report findings that the Veteran's sinus condition was not aggravated during service, as this opinion was rendered by a medical professional, after physically examining the Veteran and reviewing the entire evidence of record including the Veteran's lay contentions and all in-service and post-service medical treatment records. The examiner also provided a clear conclusion with supporting evidence as well as reasoned medical explanations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The examiner reasoned that the Veteran's symptoms and the treatment he received during and following service were all part of the normal progression of rhinosinusitis. The examiner considered each of the Veteran's symptoms and forms of treatment and provided analyses of why none constituted an aggravation of the condition beyond the normal progression. 

During his first period of active duty, the Veteran's STRs show he was treated for sinusitis and hay fever. The examiner noted, however, that septal deviation, which the Veteran was later treated for, makes a person prone to sinusitis. 

As noted above, records are not available for the Veteran's 1988 period of ACDUTRA. In addition, the Veteran's statements throughout the record describing his symptoms over the past decades are devoid of any reports of symptoms or treatments during this period of active service. Thus, there is no evidence of record to support a finding of aggravation during his 1988 period of ACDUTRA.

The Veteran reported experiencing nasal polyps during his period of active duty that began in 1989, but the examiner noted this is a normal symptom, experienced by 20% of patients. Furthermore, there is also evidence in the records reflecting surgery in 1990 to remove nasal polyps and correct the Veteran's deviated septum. However, the examiner explained that such a surgery is normal for treating this condition and there were no serious complications from the condition or from the surgery. The examiner also noted that the Veteran had the condition for at least 11 years prior to surgery, but the majority of that time was not during active duty, and that surgery for a chronic condition is not supportive of aggravation. 

In addition, although STRs show the Veteran was prescribed medication during his two periods of active duty, as well as following service, the examiner noted he has been treated only with oral antihistamines as needed and that such treatment did not reflect a worsening of the condition beyond its normal course. Therefore, the Board concludes that the August 2016 VA examination report is clear and unmistakable evidence that any period of the Veteran's active service did not aggravate the condition beyond its natural progression. Rather, this opinion reflects that his rhinosinusitis progressed in accordance with the natural progression of such disability both during and subsequent to service. 

The Veteran has contended that his condition began in service or was at least worsened by service. Generally, a Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno v. Brown, 6 Vet. App. 465, 470. However, while a Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of a sinus condition is not the type of determination for which a lay person can provide competent evidence. The Veteran's rhinosinusitis is complex, and can only be diagnosed by specialized medical testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to whether his rhinosinusitis was not aggravated by service. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Thus, in this case, the evidence, in particular the August 2016 VA examiner's opinion and his STRs, clearly and unmistakably establishes that the Veteran's rhinosinusitis preexisted his service and that it was not aggravated by his service. Hence, the presumption of soundness is rebutted. As such, the Veteran's rhinosinusitis cannot be found to have been incurred in service. Since the second element of the claim of service connection has not been met, service connection for a sinus condition must be denied.





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a sinus condition is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


